DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of June 3, 2021, to the non-final action mailed March 4, 2021, has been entered. Claims 1, 2, and 12 have been amended, claims 13-16, 19-21, and 25-26 have been cancelled, and claims 27-34 are newly added. .Claims 1-12, 17, 18, 22-24, and 27-34 are pending in this instant application.

Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-12 drawn to a  triblock copolymer comprising: (a)    a hydrophobic core; and (b)    at least two polyethylene glycol chains wherein at least one polyethylene glycol chain is a phosphorylated polyethylene glycol comprising more than two phosphate groups in the reply filed on February 11, 2021 was acknowledged in the previous Office action.  
Claims 17, 18, and 22-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
 

The election/restriction requirement is deemed proper and made final.
Claim Objection
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zabourin discloses the PDI of 2.4(page  967 column 1 paragraph 3).  There is no suggestion or motivation to modify the poly dispersity to the instantly claimed of less than or equal to 1.10.  A change in poly dispersity would change the bulk properties of a polymer.  As the prior art utilizes as the polymer in solution to prevent lethal sepsis of pathogens, there would be no reason or motivation to change the bulk properties of the polymer in a solution.  
	Allowable Subject Matter
	Claims 28-32 are allowed.  Zabourin discloses the PDI of 2.4 (page 967 column 1 paragraph 3).  There is no suggestion or motivation to modify the poly dispersity to the instantly claimed of less than or equal to 1.10.  A change in poly dispersity would change the bulk properties of a polymer.  As the prior art utilizes as the polymer in solution to prevent lethal sepsis of pathogens, there would be no reason or motivation to change the bulk properties of the polymer in a solution.  

Withdrawn Claim Rejections - 35 USC § 112
	Claims 12 rejected in the previous Office action mailed March 4, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-10 and 12 were rejected in the previous Office action mailed March 4, 2021, under 35 U.S.C. 102(a)(1) as being anticipated by Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014).  Applicants’ amendment to claims 1 and 2 renders the 102(a)(1) rejection moot.  Applicants have amended claim 1 and 2  to recite the average number of more than four phosphate groups.  The prior art of record does not anticipate an average number greater than four.  Accordingly, the rejections are hereby withdrawn.  The claims are however, subject to the new grounds of rejection as set fourth below.
New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	 Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  


Response and New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


	Claims 1-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zaborin et al. (Journal of Antimicrobial Agents and Chemotherapy Vol 58, No. 2, p 966-977; Feb. 2014).
The claims recite a triblock copolymer comprising: (a)    a hydrophobic core; and (b)    at least two polyethylene glycol chains wherein at least one polyethylene glycol chain is a phosphorylated polyethylene glycol comprising an average number of more than four phosphate groups

	Regarding claims 1-7 and 12, Zaborin discloses an ABA type triblock copolymer of the following structure: 

    PNG
    media_image1.png
    62
    319
    media_image1.png
    Greyscale
 (page 972); while the structure discloses there being two phosphorylated groups; instrumental analysis of the structure revealed the average number of phosphate groups per polymer chain was 3.5 (page 969 column 2 paragraph 1 bottom).
The difference between the instant claims and the disclosure of Zaborin is that Zaborin discloses an average number of phosphate groups as 3.5 while the instant claims recite 4 or more.  However, 3.5 is close enough to the lower range of  more than 4 to be prima facie obvious. 
	Pursuant to MPEP 2144.05(I) “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”
	Regarding claims 8 and 9, Zaborin discloses wherein the triblock has a molecular weight of 26,000 (page 967, column 1 paragraph 3).
	Regarding claim 10, Zaborin discloses wherein the triblock is in water solution (page 867 column 2 paragraph 6).

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection they are addressed as follows: 
	Applicants traverse the rejection, arguing Zaborin teaches phosphorylating commercially purchased PEG 15-20.  Commercially purchased PEG 15-20 is not a pure tri-block polymer but rather a mixture of polymers.  Applicant has developed a de novo 

	Applicants’ argument have been fully considered, but not found persuasive.  The claims as amended are not commensurate in scope to Applicant’s unexpected results of a defined number of phosphorus atoms.  The claims read an average more than 4 or an average of  9.8 or more.  This is not a defined number.  Additionally, the mathematical concept of an average does not means that Applicant has consistently been able to synthesize the same number of  phosphorous atoms on the PEG chain, but it is an expression of the total number of phosphate groups divided by the number of chains.  Finally, with respect to the triblock, Zaborin does disclose triblocks and the claim does not exclude any other types of copolymer such as a diblock.
	Thus, the rejection is maintained for claims 18-34 and 43 for reason of record and foregoing discussion.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617